Name: Commission Regulation (EC) No 863/2003 of 19 May 2003 amending Regulations (EC) No 1939/2001, (EC) No 1940/2001 and (EC) No 346/2003 on the opening of standing invitations to tender for the resale on the Community internal market of rice held by the Greek, Italian and French intervention agencies for use in animal feed
 Type: Regulation
 Subject Matter: plant product;  trade policy;  Europe;  agricultural activity;  marketing
 Date Published: nan

 Avis juridique important|32003R0863Commission Regulation (EC) No 863/2003 of 19 May 2003 amending Regulations (EC) No 1939/2001, (EC) No 1940/2001 and (EC) No 346/2003 on the opening of standing invitations to tender for the resale on the Community internal market of rice held by the Greek, Italian and French intervention agencies for use in animal feed Official Journal L 124 , 20/05/2003 P. 0011 - 0011Commission Regulation (EC) No 863/2003of 19 May 2003amending Regulations (EC) No 1939/2001, (EC) No 1940/2001 and (EC) No 346/2003 on the opening of standing invitations to tender for the resale on the Community internal market of rice held by the Greek, Italian and French intervention agencies for use in animal feedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Commission Regulation (EC) No 411/2002(2), and in particular Article 8(b) thereof,Whereas:(1) By Regulation (EEC) No 75/91 of 11 January 1991(3), the Commission laid down the procedures and conditions for the disposal of paddy rice held by intervention agencies.(2) The invitations to tender provided for in Commission Regulation (EC) No 1939/2001(4), as last amended by Regulation (EC) No 357/2003(5), in Commission Regulation (EC) No 1940/2001(6), as last amended by Regulation (EC) No 357/2003, and in Commission Regulation (EC) No 346/2003(7) have not resulted in the disposal of the total quantity put up for sale. As a result, new invitations to tender should be opened.(3) To safeguard the rights of economic operators, the new invitations to tender should be opened after the closing dates for the previous invitations to tender.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulations (EC) No 1939/2001 and (EC) No 1940/2001 are hereby amended as follows:In Article 5(1), "17 October 2001" is replaced by "4 June 2003".The first subparagraph of Article 5(3) is replaced by the following:"3. The closing date for the submission of tenders for the last partial invitation to tender shall be 30 July 2003 at 12.00 (Brussels time)."Article 2Regulation (EC) No 346/2003 is hereby amended as follows:In Article 5(1), "5 March 2003" is replaced by "4 June 2003".The first subparagraph of Article 5(3) is replaced by the following:"3. The closing date for the submission of tenders for the last partial invitation to tender shall be 30 July 2003 at 12.00 (Brussels time)."Article 3This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.It shall apply from 22 May 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 May 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 62, 5.3.2002, p. 27.(3) OJ L 9, 12.1.1991, p. 15.(4) OJ L 263, 3.10.2001, p. 15.(5) OJ L 53, 28.2.2003, p. 6.(6) OJ L 263, 3.10.2001, p. 19.(7) OJ L 50, 25.2.2003, p. 15.